The bill of exceptions in this case is not in strict accord with the rules of this court, but it does not present such a case as would authorize the striking of the bill of exceptions.
The information of the solicitor lays the possession of the property jointly in five parties, while the uncontradicted evidence discloses the fact that the possession was only in one party. For this reason, the court erred in giving the general affirmative charge for the state as requested.
The affirmative charge, given at the request of the state, was as follows: "If you believe the evidence in this case, you should find the defendant guilty."
A jury is only authorized to return a verdict of guilt against a defendant charged with crime when they believe the evidence beyond a reasonable doubt. This being omitted from the charge as requested, the court committed error.
For the two errors above pointed out, the judgment of the circuit court is reversed and the cause is remanded.
Reversed and remanded. *Page 443